Citation Nr: 1455517	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-26 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a thoracolumbar back condition, claimed as degenerative disc disease (DDD) with chronic back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to December 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal from  November 2010 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for a thoracolumbar back condition, claimed as degenerative disc disease (DDD) with chronic back strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2013, the Board received notification from the Veteran that a withdrawal of the claim for entitlement to service connection for right ear hearing loss was requested.

2.  The Veteran was exposed to acoustic trauma during active military service.

3.  Affording the Veteran the benefit of the doubt, his left ear hearing loss is related to acoustic trauma during active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Appellant (or his or her authorized representative), for entitlement to service connection for right ear hearing loss, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).
2.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2014).  

In the present case, the Veteran filed a claim for bilateral hearing loss in May 2010 which was denied in a November 2010 Rating Decision.  In his December 2010 Notice of Disagreement (NOD), the Veteran wrote that he wished to file a NOD with the Rating Decision that denied him service connection for bilateral hearing loss.  He wrote that while his right ear may not be severe enough to warrant service connection, his left ear was.  However, on the July 2012 Statement of the Case (SOC), the issue listed was service connection for bilateral hearing loss.  In September 2012, the Veteran submitted his Substantive Appeal, Form 9, for left ear hearing loss only.  

In an October 2012 Deferred Rating Decision, the AOJ stated that clarification from the Veteran was needed to determine if he was appealing the denial of service connection for bilateral hearing loss or just hearing loss in his left ear.  Subsequently, in April 2013, the Veteran's representative sent a letter withdrawing the claim for service connection for right ear hearing loss.  As such, the Veteran has withdrawn his appeal for service connection for right ear hearing loss, and there remains no allegation of error of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

III.  Legal Criteria and Analysis

The Veteran contends that service connection is warranted for his left ear hearing loss incurred due to acoustic trauma during active duty service.  Affording the Veteran the benefit of the doubt, the Board agrees.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1131 (West 2014); 38 C.F.R. 
§ 3.303(a) (2014).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The record establishes a current diagnosis of left ear sensorineural hearing loss on the most recent May 2013 Compensation and Pension (C&P) Audio Examination.  The VA audiologist who examined the Veteran stated that the Veteran reported military noise exposure including weapons and helicopter engine noise.  Based on the Veteran's military occupational specialty (MOS) as an avionic mechanic, the Board concedes acoustic trauma.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  The Board therefore finds that the first two elements of service connection, a current disability and in-service injury, are demonstrated.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran satisfies the third element of service connection, a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Id.  When the Veteran filed his claim for hearing loss in May 2010, he wrote that he served in the Army from 1979 to 1980 as an avionics mechanic and was also qualified as a rifle sharpshooter.  He noted that he was exposed to noise from helicopters taking off, landing, and taxiing on a regular basis.  He reported that his wife often asked him to turn down the TV and he had difficulty hearing people when speaking on the phone.

In an October 2010 C&P Audio Examination, the Veteran was diagnosed with left ear sensorineural hearing loss.  The VA examiner noted that this type of hearing loss could make it difficult for the Veteran to understand speech, especially in the presence of background noise.  The examiner also diagnosed the Veteran with tinnitus and noted that it was at least as likely as not that the Veteran's tinnitus was a symptom associated with his hearing loss.  The examiner opined that the Veteran's tinnitus was the result of noise exposure as an avionics mechanic but that his left ear hearing loss was less likely than not related to his military service.  The examiner's rationale was that there was no hearing loss seen on the Veteran's exit examinations from the military indicating that he had a threshold shift.  The Board notes that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Board finds that the October 2010 C&P Audio Examination to be of minimal probative value  because the negative nexus opinion was based on an inaccurate assumption of the law.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a November 2010 Rating Decision, the Veteran was granted service connection for tinnitus but denied service connection for bilateral hearing loss.

In a May 2012 C&P Audio Examination, the VA examiner diagnosed the Veteran with left ear sensorineural hearing loss.  The examiner opined that it was less likely than not that the Veteran's hearing loss was related to his active military service.  The rationale was that there was no significant threshold shift during active service.  As noted above, that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Additionally, the examiner noted that the medical records established a pre-existing right ear hearing impairment before active service.  The Board notes, however, that later in the examination report, the VA examiner noted that hearing loss did not exist prior to service.  Additionally, the Veteran's September 1978 Report of Medical Examination showed no pre-existing hearing loss in either ear.  The VA examiner noted that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss.  The Board finds that the May 2012 C&P Audio Examination report to be of minimal probative value because it was based on inaccurate facts and was internally inconsistent.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In his September 2012 Form 9, the Veteran wrote that it was no coincidence that he had hearing loss in his left ear but not in his right.  According to the Veteran, this was because he and the other avionics mechanics would wear their hearing protection on their right ears but would place the left "muff" propped behind their left ears so they could hear commands from the other ground technicians.

In a May 2013 C&P Audio Examination, the Veteran was diagnosed with left ear sensorineural hearing loss.  The VA examiner opined that the Veteran's hearing loss was less likely than not related to his active service.  The examiner noted that there was no separation audiogram in the Veteran's service medical records.  However, the examiner noted that audiograms for enlistment in the Army reserve in August 1986 and August 1990 showed no significant threshold shift occurred in the Veteran's hearing.  As noted above, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The examiner also noted that the Veteran's tinnitus was less likely as not caused by or a result of the Veteran's military noise exposure.  The Board finds that the May 2013 C&P Audio Examination to be of minimal probative value because it was based on an inaccurate assumption of the law.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

After reviewing the medical nexus opinions, the Board finds that all the opinions are of diminished probative value.  The May 2012 and May 2013 C&P Audio Examination reports contradict each other as to whether the Veteran's already service-connected tinnitus is related to his left ear hearing loss.  The May 2012 examination report notes that his tinnitus is a symptom of his hearing loss, and following that logic, the Board finds that his left ear hearing loss should be etiologically related to active service as well, i.e., since the tinnitus has existed since active service the hearing loss must have existed since then as well.  The May 2013 examination report finds no connection between the service-connected tinnitus and left ear hearing loss.  These reports reflect some evidence against the conclusion that left ear hearing loss is related to active service and some evidence that it is related to active service.  The evidence for and against appears to be of approximate equal weight.

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence establishes a positive nexus between the Veteran's in-service acoustic trauma and his current left ear hearing loss. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.385 (2014).  On this basis, service connection for left ear hearing loss is warranted.


ORDER

The appeal for entitlement to service connection for right ear hearing loss is dismissed.

Entitlement to service connection for left ear hearing loss is granted.


REMAND

During the period on appeal, the Veteran was given two C&P Examinations for his back disability.  While the November 2011 C&P examination report acknowledges the Veteran's back injury in service, and that he had a microdisectomy in 2007, the examiner attributed the Veteran's current low back pain to his 2004 motor vehicle accident.  The VA examiner never addressed the Veteran's back complaints in the mid 1990's, and what back disability, if any, the Veteran had before his 2004 car accident.  

The May 2013 back examination acknowledged that the Veteran complained about his back in 1986 and throughout the 1990's up until 2001, but the examiner dismissed these complaints because they were not specific and there was no objective evidence or etiology of a back disability.  The examiner completely disregarded the Veteran's competent lay statements that his back had been bothering him since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  VA regulations only require that the Veteran show a continuity of symptomatology, not of treatment, as an alternative means of establishing service connection under 38 C.F.R. § 3.303(b) (2014).  Therefore, the Board finds that the November 2011 and May 2013 VA examination reports to be inadequate.  As a result, a new VA examination is necessary to determine what, if any, back condition or disability the Veteran had prior to his motor vehicle accident, and whether it was etiologically related to active service.

Additionally, a January 1996 private treatment report noted that the Veteran was seen by a neurosurgeon for his back and was given a computed tomography (CT) scan.  This scan does not appear to be in the Veterans claims file and, if possible, should be obtained and associated with the Veteran's file.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical, and private, records of all evaluations and treatment the Veteran received for his back condition.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment, to include treatment from the neurosurgeon who performed a CT scan on him in the mid 1990's, and to identify and provide appropriate releases for any other care providers who may possess new or additional evidence pertinent to his treatment for back condition.

3. AFTER the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the etiology of any back disability that may be present to include DDD.  The claims file and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

a. The examiner is directed to administer all necessary physical testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for a back disability, and other pertinent back disorders.  

b. The examiner is specifically requested to review the Veteran's service and pre-2004 motor vehicle accident medical records in regard to on any implication they contain as to whether a chronic back condition existed since active service.  

c. AFTER reviewing all pertinent records associated with the claims file, the examiner is requested to provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran had a chronic back disability prior to his 2004 motor vehicle accident, that was related to active service, and if so, whether it was aggravated by his 2004 motor vehicle accident to service.

4. Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

5. Upon completion of the above, readjudicate the issue on appeal.  If any benefits sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


